Case 20-00369-5-DMW         Doc 38 Filed 08/21/20 Entered 08/21/20 16:23:10            Page 1 of 11



  SO ORDERED.

  SIGNED this 21 day of August, 2020.




                                                                ____________________________________
                                                                David M. Warren
                                                                United States Bankruptcy Judge
 ______________________________________________________________________


                         UNITED STATES BANKRUPTCY COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                 RALEIGH DIVISION

   IN RE:                                                        CASE NO. 20-00369-5-DMW

   TRISTIN RAE VALDIVIA
                                                                 CHAPTER 7
                         DEBTOR

                                  ORDER DISMISSING CASE

         This matter comes on to be heard upon the Motion to Dismiss Chapter 7 Proceeding

  Pursuant to 11 U.S.C. § 707(b)(1) filed by the United States Bankruptcy Administrator (“BA”) on

  April 15, 2020 and the Debtor’s Response to Motion to Dismiss filed by Tristin Rae Valdivia

  (“Debtor”) on May 11, 2020. Both parties also filed memoranda in support of their positions and

  filed a Joint Stipulation of Facts (“Joint Stipulation”) on June 23, 2020. The court conducted a

  hearing in Raleigh, North Carolina on June 24, 2020. Brian C. Behr, Esq. appeared for the BA,

  and Travis Sasser, Esq. appeared for the Debtor. Based upon the pleadings, the testimony of the

  Debtor and her spouse and other evidence presented, the arguments of counsel and the case record,

  the court makes the following findings of fact and conclusions of law:
Case 20-00369-5-DMW               Doc 38 Filed 08/21/20 Entered 08/21/20 16:23:10                           Page 2 of 11




                                                      Background

           1.       The Debtor filed a voluntary petition for relief under Chapter 7 of the United States

  Bankruptcy Code on January 28, 2020.

           2.       The Debtor and the BA have stipulated to the following facts:

                    a.       The Debtor has total unsecured debt in the amount of $370,574.97. That

           amount includes student loan obligations totaling approximately $320,000.00. Of that

           amount, the principal amount of $26,966.00, not including unpaid interest, is related to

           “parent PLUS” loans the Debtor incurred to pay for her daughter’s education. The balance

           of approximately $289,000.00, including unpaid interest, is related to the Debtor’s own

           educational loans.1 The Debtor also owes $7,464.00 in unpaid nursing school tuition. The

           Debtor listed no secured debts on her Schedules. At least 50% of the Debtor’s total debt is

           attributable to direct educational costs such as tuition and books;

                    b.       The Debtor’s Schedule I reflects she is employed as a nurse practitioner

           with Duke University Health System. Her gross monthly income is $8,894.82, and after

           certain payroll deductions her net income is $6,721.59. Schedule I also reflects the Debtor’s

           spouse is employed as a registered nurse with Duke Regional Hospital. His gross monthly

           income is $6,500.00, and after certain payroll deductions his net income is $4,766.67.

           According to Schedule I, together the Debtor and her spouse gross $15,394.82 monthly,

           and after deducting payroll deductions they have monthly net income of $11,488.26;




           1
              The stipulations stated in this paragraph are based on the Joint Stipulation, with the exception of the
  information regarding the Debtor’s student loan obligations. The parties stipulated that “The Debtor’s Schedules
  reflect she has total unsecured debt in the amount of $370,574.97, $320,304.05 of which are student loans . . . .” The
  total loan figure of $320,304.05 contained in the Joint Stipulation is based on an exhibit presented at the hearing with
  a date of June 23, 2020. Another exhibit presented at the hearing, with a date of March 20, 2020, indicates the Debtor’s
  student loan obligations total $320,646.08. Both exhibits also indicate that of the total loan obligation, the principal
  amount of $26,966.00 relates to student loans incurred for the education of the Debtor’s daughter.

                                                             2
Case 20-00369-5-DMW          Doc 38 Filed 08/21/20 Entered 08/21/20 16:23:10                Page 3 of 11




                 c.      The Debtor’s Schedule J reflects that she has a household size of three and

         monthly expenses of $11,487.47. Taken together with their monthly income from Schedule

         I, the Debtor and her spouse have monthly net income of $0.79. The Debtor’s largest

         Schedule J expense is $3,561.68 relating to student loan payments; and

                 d.      The Debtor last made a payment on her student loans in 2014. Since 2014,

         the student loan obligations have been in a period of deferment or forbearance, initially as

         a result of the Debtor’s enrollment in graduate school and more recently as a result of the

         CARES Act2 which will continue forbearance through September 30, 2020.

         3.      The Debtor testified at the hearing about her employment and education history.

  The Debtor and her spouse married in 2000 and previously lived on Long Island in New York.

  The Debtor testified that she worked at a jewelry store, and her spouse was a nursing assistant at a

  hospital. The Debtor and her spouse were living “paycheck to paycheck,” and both decided to

  enroll in educational programs to enhance their employment opportunities. The Debtor’s spouse

  went to nursing school, and the Debtor received an associate degree in respiratory care from

  Nassau Community College in Garden City, New York in May 2000. She began her first job as a

  respiratory therapist in July 2001 and worked in that position for three years before the couple and

  their children moved to North Carolina. The Debtor testified that her spouse was recruited for a

  position at Duke University Medical Center, and the couple determined that North Carolina would

  offer a lower cost of living than New York.

         4.      Upon moving to North Carolina, the Debtor worked for a short time at Rex Hospital

  as a respiratory therapist educator. The Debtor began working as a respiratory therapist at Duke

  University Medical Center in April 2005 and maintained that position until August or September


         2
            The Coronavirus Aid, Relief, and Economic Security Act, commonly known as the CARES Act, was
  enacted on March 27, 2020. See Pub. L. No. 116-136, § 3513, 134 Stat. 281 (2020).

                                                    3
Case 20-00369-5-DMW         Doc 38 Filed 08/21/20 Entered 08/21/20 16:23:10               Page 4 of 11




  2010. The Debtor testified that she enjoyed working as a respiratory therapist, but when she was

  approximately 38 years old, she decided to “start on the journey” to become a nurse practitioner

  in order to increase her income potential. The Debtor testified that she and her spouse “were tired

  of . . . living paycheck to paycheck” and wanted to make more money and “have a better life” for

  their family. She also contemplated obtaining a degree as a certified registered nurse anesthetist,

  but she was not accepted into the program at Duke University. The Debtor testified that certified

  registered nurse anesthetists generally make more money than nurse practitioners.

         5.      The Debtor obtained an associate degree in nursing in May 2010. Duke University

  provided tuition reimbursement assistance to the Debtor, and the Debtor did not incur any student

  loan debt to obtain that degree. After obtaining the associate degree in nursing, the Debtor was

  able to work as a registered nurse while she obtained a Bachelor of Science degree in nursing from

  East Carolina University. In order to pay for her education at East Carolina University, the Debtor

  incurred the first of the various student loan obligations that she now owes. The Debtor testified

  that she never enjoyed working as a registered nurse but continued enrolling in the educational

  requirements to become a nurse practitioner.

         6.      The Debtor obtained her Bachelor of Science degree in nursing from East Carolina

  University in December 2013 and began a nurse practitioner degree program at Duke University

  in January 2015. The Debtor desired to become an acute care nurse practitioner, and she testified

  that to her knowledge, Duke University offered the only acute care nurse practitioner program in

  North Carolina at the time. The Debtor worked full-time while also meeting her clinical hour

  requirements, and she obtained a Master of Science as an acute care nurse practitioner in August

  2017. The Debtor discovered after her enrollment at Duke University that as an acute care nurse

  practitioner, she would be limited to caring for patients at least thirteen years of age. The Debtor



                                                   4
Case 20-00369-5-DMW          Doc 38 Filed 08/21/20 Entered 08/21/20 16:23:10                   Page 5 of 11




  enrolled in additional classes after obtaining the acute care nurse practitioner degree, in order to

  obtain a Master of Science degree as a family nurse practitioner to expand the scope of patients

  for which she can care. The Debtor testified that she wanted the ability to see patients of all ages

  to make herself more marketable and allow herself more job opportunities. She did not attempt to

  find employment as an acute care nurse practitioner before enrolling in the classes for the family

  nurse practitioner degree. In order to have enough class hours to qualify for student loans during

  that period, the Debtor also took classes to obtain a nurse practitioner certificate of orthopedic

  specialization. The Debtor testified that she missed many of her children’s school activities during

  the years that she was working full-time while taking classes to obtain additional degrees.

         7.      The Debtor has worked as a nurse practitioner at Duke Regional Hospital since

  October 2018. She also worked as a nurse practitioner at OrthoNC Urgent Care from May 2019

  until March 2020, when her job was abated due to the coronavirus pandemic. The Debtor testified

  that she was able to increase her income by working at OrthoNC due to her additional degree as a

  family nurse practitioner. The Debtor’s income has increased by approximately $40,000.00

  annually since the time when she worked as a registered nurse.

                                       The Issue Before the Court

         8.      Pursuant to 11 U.S.C. § 707(b)(1), the court

         may dismiss a case filed by an individual debtor under . . . chapter [7] whose debts
         are primarily consumer debts, or, with the debtor’s consent, convert such a case to
         a case under chapter 11 or 13 of this title, if it finds that the granting of relief would
         be an abuse of the provisions of . . . chapter [7].

  11 U.S.C. § 707(b)(1). Section 707(b)(2) dictates that the court shall presume that abuse exists if

  the amount of disposable income a Chapter 7 debtor hypothetically could contribute to a plan of

  reorganization rises above a certain threshold. See 11 U.S.C. § 707(b)(2). Section 707(b)(2)




                                                     5
Case 20-00369-5-DMW         Doc 38 Filed 08/21/20 Entered 08/21/20 16:23:10             Page 6 of 11




  employs a formulaic method, often called the “means test,” to determine a Chapter 7 debtor’s

  disposable income.

         9.      On Official Form 122A-1Supp: Statement of Exemption from Presumption of

  Abuse Under § 707(b)(2) filed with the Debtor’s petition, the Debtor declared that her debts are

  not primarily consumer in nature, because the Debtor asserts that her student loans are non-

  consumer debts. The Debtor has asserted that pursuant to § 707(b)(1) and its reference to debtors

  whose debts are primarily consumer debts, the means test of § 707(b)(2) and the related

  presumption of abuse do not apply to her. The BA asserts that the Debtor’s debt is primarily

  consumer in nature.

         10.     The Debtor has stipulated that if she were required to complete Official Form 122A-

  1: Chapter 7 Statement of Your Current Monthly Income, the Debtor’s current monthly income

  calculation would be $18,488.40, with an annual income calculation of $221,860.80. The

  applicable median family income for the Debtor, a resident of Wake County, North Carolina with

  a household size of three, is $67,931.00. As a result, the Debtor’s current monthly income would

  not fall within the “safe harbor” provisions of 11 U.S.C. § 707(b)(7).

         11.     The pay stubs provided by the Debtor and her spouse to the BA reflect that during

  the period from January 2020 through May 2020, after the means testing period, they had average

  gross monthly income of $16,995.20. The Debtor has stipulated that if she were required to

  complete the Official Form 122A-2: Chapter 7 Means Test Calculation, the presumption of abuse

  would arise.

         12.     The issue before the court is whether the Debtor’s student loan debts are properly

  characterized as non-consumer debts.




                                                  6
Case 20-00369-5-DMW          Doc 38 Filed 08/21/20 Entered 08/21/20 16:23:10                Page 7 of 11




                                                 Jurisdiction

         13.     This matter is a core proceeding pursuant to 28 U.S.C. § 157(b)(2) which the court

  has the authority to hear and determine pursuant to 28 U.S.C. § 157(b)(1).

         14.     The court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 157(a) and 1334

  and the General Order of Reference entered on August 3, 1984 by the United States District Court

  for the Eastern District of North Carolina.

                                                 Discussion

                                            Burden of Proof

         15.     The BA asserts that although the BA bears the burden of proof to establish grounds

  for dismissal under § 707(b)(1), the Debtor should have the burden to establish that her debts are

  not primarily consumer debts. The BA cites In re Ferreira, 549 B.R. 232, 237 (Bankr. E.D. Cal.

  2016) (“The debtor . . . bears the burden of demonstrating a profit motive in order to establish that

  a debt is nonconsumer or a business debt.”). The BA also cites Palmer v. Laying, 559 B.R. 746

  (D. Colo. 2016). In that case, the United States District Court for the District of Colorado,

  reviewing the bankruptcy court’s dismissal of the debtors’ case, examined the applicable burden

  of proof.

         In applying the profit motive test, the Bankruptcy Court required that [the debtor]
         demonstrate that the student loan debt was primarily incurred for a profit motive.
         This seems the correct way to proceed, given that it is the party incurring the debt
         who will, at least initially, be in the best position to explain why he or she incurred
         that debt. However, at most, the debtor’s burden in this regard is one of persuasion.
         It still remains the UST’s burden to show that the debtor’s chapter 7 case should be
         dismissed, which, means that it remains the UST’s burden to show that the debtor’s
         debts are primarily consumer debts.

  559 B.R. at 756 (internal citation omitted).

         16.     The Debtor, citing In re Belly, No. 11-02807-8-SWH, DE 32 (Oct. 25, 2011),

  counters that the BA has the burden of proof on all elements of § 707(b)(1), including establishing

                                                      7
Case 20-00369-5-DMW          Doc 38 Filed 08/21/20 Entered 08/21/20 16:23:10                 Page 8 of 11




  that the Debtor’s debts are primarily consumer debts. At the outset of the hearing, the court stated

  that it would presume for purposes of this matter that the BA bears the burden of proof to show

  the Debtor’s debts are primarily consumer debts.

                                    The Nature of the Student Loans

         17.     “The term ‘consumer debt’ means debt incurred by an individual primarily for a

  personal, family, or household purpose.” 11 U.S.C. § 101(8). The Fourth Circuit Court of Appeals

  has held that “[a] debt incurred with a profit motive is not incurred ‘primarily for a personal,

  family, or household purpose’ and therefore is not a consumer debt.” Lind-Waldock & Co. v.

  Morehead, 1 Fed. Appx. 104, 108 (4th Cir. 2001). The Debtor asserts that she incurred the student

  loans with a “profit motive” to increase her income, and the loans do not constitute consumer debt.

         18.     In the Morehead case, the Fourth Circuit found that debt incurred “while

  speculating in the futures market” was not a consumer debt. 1 Fed. Appx. at 108. In that opinion,

  the Fourth Circuit cited its prior decision of Cypher Chiropractic Center v. Runski (In re Runski),

  in which the court stated that “courts have concluded uniformly that debt incurred for a business

  venture or with a profit motive does not fall into the category of debt incurred for ‘personal, family,

  or household purposes.’” 102 F.3d 744, 747 (4th Cir. 1996) (citing Zolg v. Kelly (In re Kelly), 841

  F.2d 908, 913 (9th Cir. 1988); In re Bell, 65 B.R. 575, 577 (Bankr. E.D. Mich. 1986)).

         19.     In the earlier Runski case, the Fourth Circuit was tasked with determining whether

  certain medical and office equipment, financed as part of the debtor’s purchase of a chiropractic

  business in her own name, qualified as property intended primarily for personal use and

  redeemable under 11 U.S.C. § 722. See 102 F.3d at 745. The court considers it relevant that the

  Runski case, from which the later Morehead case cited the “profit motive” language, dealt with

  property that the debtor used for the operation of her business. The Debtor’s student loan



                                                    8
Case 20-00369-5-DMW           Doc 38 Filed 08/21/20 Entered 08/21/20 16:23:10                Page 9 of 11




  obligations, incurred as the Debtor sought to improve her personal knowledge and education,

  appear distinguishable from these prior cases examining the presence of a profit motive. The

  Debtor argues, though, that individuals who incur debt to fund business ventures have the ultimate

  goal, like the Debtor, to “bring money home,” and the court should analogize the Debtor’s student

  loan debt to entrepreneurial debt.

           20.    The BA cites the case of In re Millikan, in which the United States Bankruptcy

  Court for the Southern District of Indiana noted the weaknesses of an analysis based on a search

  for a profit motive. No. 07-01759-AJM-7, 2007 Bankr. LEXIS 4696 (Bankr. S.D. Ind. Sept. 4,

  2007).

           ‘Few human activities are entirely innocent of a profit motive.’ Even though the
           use of undergraduate and graduate education may lead to a financially comfortable
           lifestyle, such education is personal in nature; it resides only within the person who
           attends the classes and earns the degree. Education is a non transferrable asset that
           can only be used by the individual, unlike office equipment or leased office space
           or even a dental practice that can be purchased and transferred.

  2007 Bankr. LEXIS 4696, at *13 (internal citation and footnote omitted) (quoting In re Stewart,

  201 B.R. 996, 1005 (Bankr. N.D. Okla. 1996)). The court finds the Millikan analysis persuasive.

           21.    The BA also notes that in a recent opinion dealing with similar issues, the United

  States Bankruptcy Court for the Northern District of Ohio cited the restrictions within Section 262

  of the Internal Revenue Code that a taxpayer may not deduct “personal, living, or family

  expenses.” See In re Teter, No. 19-11224, 2019 Bankr. LEXIS 3767, at *6 (Bankr. N.D. Oh. Dec.

  11, 2019) (quoting 26 U.S.C. § 262).          The treasury regulation governing deductibility of

  educational expenses “provides that educational expenditures in order to meet the minimum

  educational requirements for employment are generally personal expenditures and are not

  deductible as ordinary and necessary business expenses.” Id. (citing 26 CFR 1.162-5). While not




                                                     9
Case 20-00369-5-DMW            Doc 38 Filed 08/21/20 Entered 08/21/20 16:23:10                   Page 10 of
                                               11



 binding on this court for the decision at hand, the provisions of the Internal Revenue Code and

 related treasury regulation are informative to the court’s analysis.

         22.     The court finds that the student loans are consumer debt incurred primarily for a

 personal, family, or household purpose. The Debtor provided credible testimony that she chose to

 pursue additional degrees in the healthcare field in order to increase her earning capacity; however,

 the court cannot find that the Debtor’s decision was made with a “profit motive” that would

 somehow remove the related student loans from the realm of debt incurred primarily for the

 Debtor’s personal, family, or household purposes. The student loans funded additional vocational

 training that would allow for a higher salary, but the Debtor wanted to increase her income in order

 to benefit her family so they might “have a better life.” The student loans were incurred to

 ultimately fund the Debtor’s household and benefit her family.                “Congress did not define

 ‘consumer debt’ as a ‘debt incurred by an individual having no profit motive,’ but rather as a ‘debt

 incurred by an individual for a personal, family or household purpose.’” In re Stewart, 201 B.R.

 996, 1005 (Bankr. N.D. Okla. 1996).3

         23.     The Debtor’s debts are primarily consumer debts, and the Debtor is subject to the

 provisions of § 707(b)(1). The Debtor’s case is presumed an abuse pursuant to § 707(b)(2). Under

 the circumstances of the Debtor’s case, including the substantial dividend that the Debtor’s non-

 student loan creditors would receive in a Chapter 13 case, the court finds that granting a Chapter

 7 discharge to the Debtor would be an abuse of the provisions of Chapter 7. The Debtor’s case

 should be dismissed, but the Debtor should be given an opportunity to convert her case to Chapter

 13 before the dismissal becomes effective; now therefore,




         3
           It appears the Stewart court misquoted § 101(8) by leaving out the word “primarily” after the word
 “individual.”

                                                     10
Case 20-00369-5-DMW        Doc 38 Filed 08/21/20 Entered 08/21/20 16:23:10             Page 11 of
                                           11



        It is ORDERED, ADJUDGED and DECREED that the Debtor’s case is dismissed effective

 August 28, 2020 to allow the Debtor an opportunity to convert this case to one under Chapter 13.

                                     END OF DOCUMENT




                                               11
